Citation Nr: 0124028	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post anterior cruciate ligament (ACL) reconstruction of the 
right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.  

In its October 1998 rating decision, the RO granted 
entitlement to service connection for status post ACL 
reconstruction of the right knee and assigned a 
noncompensable evaluation.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, Subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA 
of 2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

This case requires a remand for compliance with the duty to 
assist provisions contained in the new law.  See VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

A joint examination for rating purposes was conducted by VA 
in January 1999.  In a rating decision dated in February 
1999, the RO considered the results of the January 1999 VA 
examination and affirmed the noncompensable evaluation of the 
right knee.  Aside from the VA examination, no other evidence 
was considered by the RO in its February 1999 rating 
decision.  

The January 1999 examiner diagnosed mechanical derangement of 
the right knee with no loss of function due to pain.  Gait 
was considered excellent, and no limp was observed.  These 
findings are incompatible with the veteran's recent 
statements made both in his notice of disagreement and at his 
personal hearing before a travel Member of the Board.  

In the veteran's notice of disagreement, he stated his 
condition was worsening.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  He appeared at a personal hearing in April 2001 
before the undersigned Member of the Board.  After citing an 
error in the February 1999 rating decision, he testified that 
he has been suffering from constant, chronic pain requiring 
daily use of a knee brace.  Transcript p. 4, 7.  He testified 
that his ACL injury has caused and continues to cause 
limited, painful motion; fatigue and weakness; as well as 
instability.  Tr. p. 4-6.   These considerations warrant re-
examination.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  

The testimony adduced at hearing also establishes that the 
veteran has been undergoing routine treatment at Alabama 
Chiropractic Back Pain Clinic, and these records are not in 
the claims file.  

(As for the cited error in the rating decision, the veteran 
noted that the RO misquoted a statement he had made to the 
examiner during the January 1999 VA examination: The RO's 
rating decision reported that he said, "I can run but cannot 
jump," when in fact he said, "I can't run or jump.")

Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would also be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Specifically, the RO should request 
medical records from Alabama Chiropractic 
Back Pain Clinic.    

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  

3.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
available appropriate medical specialist 
for the purpose of ascertaining the 
current nature and extent of severity of 
his right knee disability.  

The claims file, a separate copy of this 
remand, and the criteria of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 (2000) should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, instability of 
the knee, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected status 
post ACL reconstruction of the right knee 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected right 
knee disability cause weakened movement, 
crepitation, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the knee, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected knee disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected right knee 
disability involves only the joint 
structure, or the muscles and nerves as 
well.  

Any opinions expressed by the examiner as 
to the severity of the right knee 
disability, and in response to the 
foregoing questions, must be accompanied 
by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The RO must also review the claims file to 
ensure that any other notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an initial 
compensable evaluation for status post ACL 
reconstruction of the right knee.  

In this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59 (2000), as warranted.  
The RO should also consider the 
applicability of Fenderson v. West, 12 
Vet. App. 119 (1999), referable to initial 
grants of service connection for a 
disability and the assignment of "staged 
ratings".

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure without good cause shown to 
report for any scheduled VA examinations may result in a 
denial of his claim.  38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


